Title: To George Washington from Thomas Bradford, 5 December 1795
From: Bradford, Thomas
To: Washington, George


          
            Sir
            Saturday Decr 5 1795
          
          As a public testimony of my esteem for your Character & Conduct, I have taken the liberty of dedicating to you, A translation of Martens Law of Nations, recommended for publication to me, as a work of merit, by my brother, the late Attorney General; and as a private mark of the personal respect & regard I bear you, I beg leave to request a place for the inclosed Volume in your Library, the granting of which will be deemed a favour confered on Sir your very humble Servant
          
            Tho. Bradford
          
        